Per Curiam.

We agree with and adopt the board’s findings and recommendation. Respondent is ordered suspended from the practice of law in Ohio for one year, but the suspension period is suspended on the above conditions set forth by the board. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright and Resnick, JJ., concur.
F.E. Sweeney, J., dissents and would suspend respondent for one year without probation.
Pfeifer, J., dissents and would publicly reprimand respondent.